DETAILED ACTION
Election by Presentation
As per the filing of October 12, 2020, the claims are directed to a generic invention which is a phosphate-free automatic dishwashing cleaning composition comprising:
a protease wherein the protease is a variant having at least 60% or 90% identity with the amino acid sequence of SEQ ID NO: 1 having the amino acid substitution P54T
from 10 to 50% by weight of the composition of a complexing agent system comprising from 0 to less than 30% by weight of the composition of citric acid. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01).  The restriction requirement is still deemed proper and is therefore made FINAL.  
Claim History
Original claims 1-20 were filed on December 12, 2018.  With the filing of July 13, 2020, claims 15 and 20 were canceled, no claims were amended, and no claims were added; claims 1-14 and 16-19 were pending.  With the filing of October 12, 2020, no claims were cancelled, amended, or added; claims 1-14 and 16-19 were pending. With the instant filing of February 16, 2021, no claims were canceled, claims 1-7 and 9-12 were amended, and no claims were added.  Claims 1-14 and 16-19 are pending. 
Claims 4-7 and 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1-3 and 8, as encompassing the elected invention, are hereby examined.
Effective Filing Date
The effective filing date granted for the claims 1-3 and 8 is December 12, 2018, the filing date of the instant application, which disclosed the recited subject matter.  It is acknowledged that applicants claim the benefit of the foreign applications (EPO) 17208519, 17208450.1, and 
AIA -First Inventor to File Status
Based on the effective filing date of December 12, 2018 the present application is being examined under the AIA , first to file provisions.
Title-Objections
	The title is objected to because it is not sufficiently descriptive of the claimed invention.   As per MPEP 606, the title should be as specific as possible, providing value for indexing, classifying, and searching procedures.	
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 1, the phrase “a variant having at least 60% identity with …. SEQ ID NO:  
1” renders the claim indefinite.  It is unclear whether said phrase means (i) a variant consisting of a sequence with at least 60% identity with …. SEQ ID NO:  1 or (ii) a variant comprising a sequence with at least 60% identity with …. SEQ ID NO:  1. The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means (ii) a variant comprising a sequence with at least 60% identity with …. SEQ ID NO:  1.
 For claim 1, the phrase “an amino acid substitution (using the SEQ ID NO: 1 numbering) at X54T” renders the claim indefinite.  It is unclear whether said phrase means (i) “an amino acid substitution at X54T of SEQ ID NO:  1” or (ii) “an amino acid substitution at the position corresponding to X54T of SEQ ID NO:  1”.  The skilled artisan would not know the metes and 
For claim 1, the phrase “comprising from 0 to less than 30% by weight of the composition of citric acid” renders the claim indefinite.  It is unclear whether said phrase means (i) not comprising citric acid or comprising citric acid at less than 30% by weight or (ii) comprising citric acid at less than 30% by weight.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means (i) not comprising citric acid or comprising citric acid at less than 30% by weight.
For claim 2, the phrase “a variant having at least 90% identity with …. SEQ ID NO:  
1” renders the claim indefinite.  It is unclear whether said phrase means (i) a variant consisting of a sequence with at least 90% identity with …. SEQ ID NO:  1 or (ii) a variant comprising a sequence with at least 90% identity with …. SEQ ID NO:  1. The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means (ii) a variant comprising a sequence with at least 90% identity with …. SEQ ID NO:  1.
 For claims 2-3, the phrase “an amino acid substitution (using the SEQ ID NO: 1 numbering) at P54T” renders the claim indefinite.  It is unclear whether said phrase means (i) “the amino acid substitution P54T of SEQ ID NO:  1” or (ii) “an amino acid substitution at the position corresponding to P54T of SEQ ID NO:  1”.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said term means (ii) “an amino acid substitution at the position corresponding to P54T of SEQ ID NO:  1”.
Claims 2-3 and 8 are rendered indefinite for improper antecedent usage as follows.

	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - Improper Markush Grouping
Claims 2-3 are rejected under the judicially approved “improper Markush grouping” doctrine.  
Each of claims 2-3 is rejected on the judicially-created basis that it encompasses an improper Markush grouping of alternatives.  
MPEP 803.02 (III) states the following. 
III. ELECTION OF SPECIES PRACTICE FOR MARKUSH CLAIMSA. Overview
Markush claims recite a plurality of alternatively usable substances or members. In most cases, a recitation by enumeration is used because there is no appropriate or true generic language. A Markush claim may include independent and distinct inventions. This is true where two or more of the members are so unrelated and diverse that a prior art reference anticipating the claim with respect to one of the members would not render the claim obvious under 35 U.S.C. 103 with respect to the other member(s). 

MPEP 803.02(I)(II) states the following.
When examining a Markush claim, the examiner may generally choose to require a provisional election of species from among patentably indistinct species or patentably indistinct groups of species.

If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration….. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. (i.e., obvious over the elected species)

MPEP 706.03(y)(II)(A) states the following.
II. DETERMINE WHETHER MARKUSH GROUPING IS PROPER
A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)).

Also see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 

Thus, a Markush claim comprising members that do not share an inventive core structure mainly responsible for the common, inventive function in the claimed invention are improper. 
In the instant case, the variant proteases of claim 2 and the variant proteases of claim 3, in each claim, do not all share an inventive, common, and distinctive core structural element and a common and a specific function that flows from said distinctive core structure, wherein said distinctive core structure is mainly responsible for the common, inventive function in the claimed invention (MPEP 706.03(y)(II)(A)).  
It is noted that the restriction/election requirement of November 7, 2019 stated:
“If the elected species is encompassed by a recited proper Markush group, applicants are requested to identify all members of the proper Markush group. In addition, applicants are requested to identify the common, inventive core structure shared by said members and the common, specific function that flows from said core structure. MPEP 803.02, 808.01(a)”  

However, since applicants did not so identify a proper Markush grouping comprising the elected protein and no generic claim is currently allowable, any additional species are restricted.
In response to this rejection, applicants are required to either (i) present a sufficient showing that the species recited in the alternative of the claims, in fact, share a single, specific structural element  and a common use that flows from the shared single, specific structural element, (ii) amend the claims to recite only individual species or grouping of species that share a single, specific structural element  and a common use that flows from the shared single, specific structural element, or (iii) present a sufficient showing, or assert on the record, that the species recited in the alternative of the claims are obvious over each other.
Utility
The specification does not demonstrate that the variant of SEQ ID NO:  1 consisting of a P54T substitution has protease or dish washing activity.  Nonetheless, without evidence to the 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).

Claims 1-3 and 8 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 6, and 9-17 of US application 16217072.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims herein and claims of 16217072 are both directed to proteases having at least 90%  identity with SEQ ID NO:  1 herein and having a 54T residue1 as well as phosphate-free dish washing compositions therewith further comprising the complexing agents citric acid and/or methyl glycine diacetic acid, at 10-50% (claims 1, 6, 13).  The claims differ in that claims of 16217072 recite numerous other specific substitutions, while claims herein recite substitutions provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  It is noted that the instant application, is the earlier filed application.  Based thereon, if the instant application is allowed, prior to allowance in 16217072, this provisional rejection will be withdrawn, as per MPEP 1490(VI)(D).
Claims 1-3 and 8 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of US application 16439731.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims herein and claims of 16439731 are both directed to proteases having at least 90% identity with SEQ ID NO:  1 herein and having at least one substitution as well as phosphate-free dish washing compositions therewith further comprising the complexing agents citric acid and/or provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  It is noted that the instant application is the earlier filed application.  Based thereon, if the instant application is allowed, prior to allowance in 16439731, this provisional rejection will be withdrawn, as per MPEP 1490(VI)(D).
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov 

If Applicants choose to file a paper Terminal Disclaimer, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.  Accordingly, the following language would be deemed acceptable:
The owner*, ________________________________________, of ________ percent interest in the instant application hereby disclaims, except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number ______________________, filed on ____________________,  and as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application. The owner hereby agrees that any patent so granted on the instant application shall be enforceable only for and during such period that it and any patent granted on the reference application are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.
In making the above disclaimer, the owner does not disclaim the terminal part of any patent granted on the instant application that would extend to the expiration date of the full statutory term  of any patent granted on said reference application, “as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application,” in the event that: any such patent: granted on the pending reference application: expires for failure to pay a maintenance fee, is held unenforceable, is found invalid by a court of competent jurisdiction, is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321, has all claims canceled by a reexamination certificate, is reissued, or is in any manner terminated prior to the expiration of its full statutory term as shortened by any terminal disclaimer filed prior to its grant.
Note: the above language corresponds to PTO/SB/25 (07-09) (reproduced at page 1400-120 in Revision 7 (July 2008) of the 8th edition of the MPEP), but the reference to 35 U.S.C. 154 and 173 has been deleted. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 8 are rejected under 35 U.S.C. 102(b) as being anticipated by Babe et al, 2018 (filing date 21-DEC-2016).  Babe teaches a protease having 95.5% identity with SEQ ID NO:  1 herein and having a 54T residue (SEQ ID NO:  102 therein2). Babe further teaches their proteases in phosphate-free dish washing compositions and the complexing agents citric acid and/or methyl glycine diacetic acid at 15% ([0167-169]).  Therefore, claims 1-3 and 8 are rejected under 35 U.S.C. 102(b) as being anticipated by Babe et al, 2018 (filing date 21-DEC-2016).  
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1-3 and 8 are rejected under 35 U.S.C. 112, first paragraph/enablement, because the specification, while being enabling for the variant of SEQ ID NO:  1 consisting of a P54T substitution3, does not reasonably provide enablement for any protein comprising a sequence having at least 60% or 90% identity to SEQ ID NO:  1 and comprising a P54T as well as compositions therewith.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 
Claims 1-3 and 8 are so broad as to encompass any protein comprising a sequence having at least 60% or 90% identity to SEQ ID NO:  1 and comprising a P54T as well as compositions therewith.   It is noted that by use of “comprising” language4, these claims encompass fusion polypeptides/polynucleotides, wherein the desired activity is not derived from the sequence homologous to SEQ ID NO: 1.  Applicants are urged to contact the Examiner to discuss the use of “comprising” language when reciting proteins and nucleic acid molecules.
The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of variant proteins broadly encompassed by the claim.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired protease activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the protein’s structure relates to its function.  However, in this 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims.  Furthermore, the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the results of such modifications are unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
	The specification does not support the broad scope of claims 1-3 and 8, which encompasses all proteases comprising a sequence having at least 60% or 90% identity to SEQ ID NO:  1 and comprising a P54T substitution a the position corresponding to P54 of SEQ ID NO:  1, wherein said sequence has any or no activity. The specification does not support the broad scope of claims 1-3 and 8 because the specification does not establish: (A) regions of the protein structure which may be modified without affecting the protease activity; (B) the general tolerance of the protease activity to structural modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any residues with an expectation of obtaining the desired biological function; (D) any fusion proteins wherein the protease activity is derived from the fusion partner, not the sequence homologous to SEQ ID NO:  1; and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any number of proteins with an enormous number of amino acid modifications of SEQ ID NO: 1 and fusion proteins therewith.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 
Written Description
Claims 1-3 and 8 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite any protease comprising a sequence having at least 60% or 90% identity to SEQ ID NO:  1 and comprising a P54T substitution at the position corresponding to P54 of SEQ ID NO:  1. This is an infinite/large genus, as any combination of up to 108 amino acids in this polypeptide of 265 amino acids may be deleted, added, or substituted.  In addition, the genus encompasses fusion proteins wherein the protease activity is derived from the fusion partner, not the region homologous to SEQ ID NO:  1. No specifically identified variants comprising the P54T substitution is disclosed in the specification.  MPEP 2164(I)(B)(II)(2) states the following.
Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.
	
In the instant case, making amino acid substitutions in proteins was well known in the art.  Based thereon, the skilled artisan would have recognized applicants were in possession of the variant of SEQ ID NO:  1 consisting of the P54T substitution at the time of filing.
However, the specification fails to describe the full scope of the recited variants such that the skilled artisan would have recognized possess.  Specification fails to describe the full scope by any identifying characteristics or properties other than the functionality of protease activity.  
Consequently, there is no evidence that any other representative species of this infinite genus beyond those disclosed that are listed above (the variant of SEQ ID NO:  1 consisting of the P54T substitution) were in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because only a single species of the claimed genus is disclosed and no correlation between structure and function is provided, the claims fail to satisfy the written description requirement.
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.

To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For example, see results 2190, 2215, 2313, 2327, 2449, 2533, and 2681 in the .rag database in SCORE.
        2 See SCORE .rapm database, result 512.
        3 See the discussion above under ‘Utility’. 
        4 See rejections above under 35 USC 112b.